ANNEXE N°12
A LA CONVENTION DE CONCESSION MINIERE POUR LA PRODUCTION DE
BAUXITE ET D’ALUMINE DE DIAN-DIAN DU 21 JUILLET 2001 ENTRE LA
REPUBLIQUE DE GUINEE ET LA SOCIETE « ROUSSKI ALUMINI MANAGEMENT »

ENTRE

La République de Guinée, ci-après dénommée «Etat», représentée par M.
Abdoulaye MAGASSOUBA, Ministre des Mines et de la Géologie, dûment habilité aux fins des
présentes,

d’une part,

et

la société « United Company RUSAL -— Trading House » (anciennement dénommée « Rousski
Alumini Management »), régie par la législation de la Féderation de Russie, ci-après dénommée
« l'Investisseur », représentée par Monsieur Yakov ITSKOV, agissant en vertu de la procuration en
date du 07 avril 2016,

d’autre part,

L’Etat et l’Investisseur étant ci-après dénommées individuellement « la Partie » et conjointement
«les Parties », après les consultations entre eux,

tenant compte de la volonté des Parties de réaliser le projet Dian-Dian dans les délais raisonnables et
assurer la rentabilité du projet,

considérant la situation économique et la surproduction mondiale de l’alumine,

tenant compte des consultations entre les Parties se sont mises d’accord que la construction d’une
nouvelle usine d’alumine à Dian-Dian dans les délais initialement prévus n’est pas économiquement
raisonnable,

ont négocié et signé cette Annexe qui fait partie intégrante de la Convention de concession miniere
pour la production de bauxites et d’alumine de Dian-Dian signée le 21 juillet 2001 entre la
Republique de Guinee et la société « Rousski Alumini Management » (ci-après désignée «la
Convention »).

Article 1 : Chronogramme de réalisation du projet

L’Investisseur s’engage à réaliser le projet Dian-Dian en conformité avec le chronogramme joint à la
résente Annexe et faisant sa partie intégrante.

Ce nouveau chronogramme annule et remplace entièrement le chronogramme contenu dans 1’ Annexe
n°11 à la Convention, pour ce qui concerne les éléments non pas encore réalisés.

L'Etat s'engage à accorder à l’Investisseur toute assistance nécessaire conforme aux dispositions
égales en vigueur pour la mise en œuvre dudit chronogramme en conformité avec la présente
Annexe.

L’Etat fera, de bonne foi, des efforts raisonnables en ce qui concerne l’exécution par des tiers de
eurs obligations découlant des contrats indiqués dans l’art.3 de la présente 1

Article 2 : Description du projet

Les Parties sont convenues de modifier l’article 2 de la Convention comme suit:
«Les activités du projet se dérouleront en phases successives ci-après :

Première phase de la production de bauxite:

La construction d’une mine de bauxite pour une production de 3 000 000 tonnes de
bauxite par an destinées à l’exportation.

Cette première phase devra être réalisée avant le 31 décembre 2017.
Deuxième phase de la production de bauxite:

a) L’extension de la capacité de la mine de bauxite pour une production de 6 000 000 tonnes
de bauxite par an destinées à l’exportation.

b) l’élaboration des études de faisabilité et d’évaluation de l’impact environnemental et
social du projet pour une production de 9 000 000 tonnes de bauxite par an pour couvrir
les besoins d’exportations, avec possibilité d’extension jusqu’à 12 000 000 tonnes de
bauxite par an ;

Cette deuxième phase devra être réalisée avant le 31 décembre 2021.

Troisième phase relative à la production d’alumine:
Tenant compte de l’état actuel du marché dans le cadre d’une approche globale, les
Parties se sont mises d’accord de se rencontrer au plus tard le 31.12.2020 afin d’évaluer la
situation économique sur le marché et la rentabilité de la construction d’une usine
modulaire d’alumine d’une capacité de 1 200 000 tonnes d’alumine par an afin de prendre
de commun accord la décision sur la possibilité de construire une telle usine d’alumine ».

Les Parties s’accordent en conséquence que toutes les autres dispositions de la Convention et de ses
Annexe ayant trait aux obligations de l’Investisseur de construire une usine d’alumine et aux
obligations de l’Investisseur d’exercer des activités liées à la production, commercialisation et
exportation de l’alumine ne seront applicables qu’après la prise de commun accord de la décision sur
la possibilité de construire une usine modulaire d’alumine.

Article 3 : Utilisation des infrastructures de l'Etat

Conformément à l’Annexe n°11 à la Convention, l’Etat a garanti à l’Investisseur l’accès à
l’utilisation des infrastructures de l’ANAIM (Agence Nationale d’ Aménagement des Infrastructures
Minières) dans la région de Boké (chemin de fer, les infrastructures du Port de Kamsar) pour toute la
durée de la Convention. A cet effet, les contrats suivants ont été conclus :

le Contrat d’accès aux infrastructures de l’ANAIM signé le 30 octobre 2014 entre l’ANAIM,
et la Compagnie de bauxite et d’alumine de Dian-Dian S.A. et l’Investisseur

et

le Contrat d’opérations Multi-Utilisateurs signé le 24 juin 2015 entre l'ANAIM et la
Compagnie des Bauxites de Guinée et Guinea Alumina Corporation S.A. et la Compagnie de bauxite

et d’alumine de Dian-Dian S.A. SSD
/ ne? CE LEE

a
Les Parties reconnaissent que l’exécution desdits contrats par tous ceux qui en sont parties constitue
une condition nécessaire pour la mise en œuvre du Projet conformément au chronogramme joint à la
présente Annexe.

Article 4 : Dispositions finales

L’Investisseur garantit que ses engagements contenus dans la présente Annexe et le chronogramme
joint seront respectés.

La présente annexe et les engagements des Parties qui y sont inclus ne sont ni cessibles ni
transférables sans l'accord préalable de l'Etat. La procédure suivante doit être respectée : a) une
notification de cession/transfert doit être envoyée par l’Investisseur à l’Etat; b) dans un délai de 60
(soixante) jours après réception de la notification l’Etat fera connaître sa décision; c) la décision de
refus doit être motivée; d) le silence gardé plus de 60 (soixante) jours vaut décision d’acceptation.

Tous les termes et définitions utilisés dans la présente Annexe auront la signification qui leur est
attribuée par la Convention.

La présente Annexe établie en quatre exemplaires fait partie intégrante de la Convention et entrera en
vigueur après l’accomplissement des conditions suivantes : a) son approbation interne par la société
UC Rusal Ple et b) sa ratification et promulgation conformément à la législation de la République de
Guinée.

Sont joints à la présente Annexe et en font partie intégrante :
1. Chronogramme de la mise en œuvre du Projet Dian-Dian signé par les Parties, sur 1 (une)

page.
Faitle 40/04/2016
Pour l'Etat Pour l’Investisseur
République de Guinée UC RUSAL - Trading House
_ 25
M. Abdoulaye MAGASSOUBA, M. Yakov ITSKOV

Ministre des Mines et de la Géologie Par procuration en date du 07.04.2016
Chronogramme de la mise en œuvre du Projet Dian-Dian (Phase 1 et Phase 2), Annexe 12

Désignation des travaux, objets, capacités

La construction d'une mine de bauxite pour une production de 3 000 000 tonnes de
bauxite par an destinées à l'exportation

[L'extension de la mine de bauxite pour une production de 6 000 000 tonnes de bauxite
par an destinées à l'exportation

L'élaboration des études de faisabilité et d'évaluation de l'impact environnemental et
social du projet pour une production de 9 000 000 tonnes de bauxite par an pour
couvrir les besoins d'exportations, avec possibilité d'extension jusqu'à 12 000 000
tonnes de bauxite par an

Pour la République de Guinée

Ministre des Mines et de la Géologie

M. Abdoulaye MAGASSOUBA

Foib le Aofou/iote

Pour l'Investisseur

Yakov ITSKOV

par la procuration en date du

signature

